                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

WILLIS BRYAN HULL                    )
                                     )
            Plaintiff,               )
     v.                              )
                                     )
PEPPERTREE VACATION AND TRAVEL       )                         No. 19-03048-CV-S-DPR
CLUB, formerly dba EQUIVEST VACATION )
AND TRAVEL CLUB                      )
                                     )
            Defendant.               )

                                              ORDER

       Before the Court is Defendant’s Supplemental Notice of Removal (doc. 21) filed in

response to the Court’s Order (doc. 20) directing Defendant to show cause why the action should

not be remanded for lack of subject matter jurisdiction. Upon review, the Court finds that

Defendant’s Supplemental Notice of Removal presents sufficient facts to support its allegation of

diversity of citizenship under 28 U.S.C. § 1332. Accordingly, based on the facts presented, the

Court will allow the matter to proceed unless and until the facts suggest otherwise. See Fed. R.

Civ. P. 12(h)(3) (requiring dismissal at any time the court finds subject matter jurisdiction lacking).

       IT IS SO ORDERED.

                                                       /s/ David P. Rush
                                                       DAVID P. RUSH
                                                       UNITED STATES MAGISTRATE JUDGE

DATE: June 12, 2019
